DETAILED ACTION
This office action is in response to the amendment filed on 06/28/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the switch on the switch during the first half of the clock signal period after an expiration of the master magnetizing period and to switch on the switch during the second half of the clock signal period after an expiration of the slave magnetizing period.” These limitations are not mentioned in the specification or drawings. The specification par. 23 recite turning on the switch s5 during phases 1B and 2B, paragraph 31 recites generating signal VS5’ with a nor gate. Therefore, the specification is silent regarding said limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "input voltage terminal" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arno US 2014/0070787 in view of Ying et al. US 2019/0294187.
	Regarding Claim 1, Arno teaches (Figures 8-17) an interleaved buck-boost converter (Fig. 14), comprising: an input voltage source (Vbat); an output filter (51) including an inductor (L) having an input terminal and an output capacitor (Cout) for an output voltage (Vout); an error amplifier (at 60) configured to drive an error signal responsive to a difference between the output voltage and a reference voltage (Vref); a first and second switching stages (at 56) with capacitors; and a pulse width modulation (PWM) controller (62) configured to configure the first switching stage into a first magnetizing switching state in which the first flying capacitor is coupled between the input voltage source and the input voltage terminal to charge the input terminal to a first multiple (see Fig. 8 and 12b) of the input voltage (Vbat) during a first magnetizing period 
	Arno does not teach a master switching stage including a first flying capacitor; a slave switching stage, a master magnetizing switching state a second flying capacitor, a master magnetizing, a slave magnetizing switching state and a slave magnetizing period. (Examiner’s Note: Arno teach the above switching stages, switching states and periods but not with respect to a master slave configuration.)
	Ying teaches (Figure 11 ) a master switching stage including a first flying capacitor (one of 701, par. 120); a slave switching stage including a second flying capacitor (other of 701), a master magnetizing switching state, a master magnetizing, a slave magnetizing switching state and a slave magnetizing period. (For example: Par. 87-89 and 120-124)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Arno to include t a master switching stage including a first flying capacitor; a slave switching stage, a master magnetizing switching state a second flying capacitor, a master magnetizing, a slave magnetizing switching state and a slave magnetizing period, as taught by Ying, to Regarding Claim 5, Arno teaches (Figures 8-17) wherein the PWM controller (62) is further configured so that the first magnetizing period occurs during a first half of a clock signal period (Clock signal) and so that the second magnetizing period occurs during a second half of the clock signal period (par. 179). (For example: Paragraphs 173-182 and 190-193)
	Arno does not teach a master switching stage including a first flying capacitor; a slave switching stage, a master magnetizing switching state a second flying capacitor, a master magnetizing, a slave magnetizing switching state and a slave magnetizing period. (Examiner’s Note: Arno teach the above switching stages, switching states and periods but not with respect to a master slave configuration.)
	Ying teaches (Figure 11 ) a master switching stage including a first flying capacitor (one of 701, par. 120); a slave switching stage including a second flying capacitor (other of 701), a master magnetizing switching state, a master magnetizing, a slave magnetizing switching state and a slave magnetizing period. (For example: Par. 87-89 and 120-124)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Arno to include t a master switching stage including a first flying capacitor; a slave switching stage, a master magnetizing switching state a second flying capacitor, a master magnetizing, a slave magnetizing switching state and a slave magnetizing period, as taught by Ying, to reduce the size of the system while providing high output signals and improve reliability.
	Regarding Claim 6, Arno teaches (Figures 8-17) wherein the first multiple of the input voltage (Vbat) is one times the input voltage (Fig. 8). (For example: Paragraphs 173-182 and 190-193)
	Regarding Claim 9, Arno teaches (Figures 8-17) converter.
	Arno does not teach wherein the master switching stage comprises four switches arranged in series, and wherein the slave switching stage comprises four switches arranged in series.
	Ying teaches (Figure 11 ) wherein the master switching stage (one of 701, par. 120) comprises four switches arranged in series, and wherein the slave switching stage  (other 701) comprises four switches arranged in series. (For example: Par. 87-89 and 120-124)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Arno to include t wherein the master switching stage comprises four switches arranged in series, and wherein the slave switching stage comprises four switches arranged in series, as taught by Ying, to reduce the size of the system while providing high output signals and improve reliability.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arno US 2014/0070787 in view of Ying et al. US 2019/0294187 and further in view of Midya et al. US 6348781.
	Regarding Claim 2, Arno teaches (Figures 8-17) further comprising: a first ramp generator configured to generate the first ramp signal (SAW1), wherein the first ramp generator is further configured to reset the first ramp signal responsive to a first edge of 
	Arno does not teach wherein the second ramp generator is further configured to reset the second ramp signal responsive to a second edge of the clock signal.
	Midya teaches (Figure 6) wherein the second ramp generator (at 518) is further configured to reset the second ramp signal responsive to a second edge of the clock signal (fig. 6 at T2 and at the time after T5). (For Example; Col. 5 lines 20-67, Col. 6 lines 59-67 and col. 7 lines 1-35)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Arno to include wherein the second ramp generator is further configured to reset the second ramp signal responsive to a second edge of the clock signal, as taught by Midya, to improve the efficiency of the system.
	Regarding Claim 4, Arno teaches (Figures 8-17) a converter. (For example: Paragraphs 173-182 and 190-193)
	Arno does not teach wherein the first multiple of the input voltage is twice the input voltage.
	Midya teaches (Figure 6) wherein the first multiple of the input voltage is twice the input voltage. (For Example; Col. 4 lines 30-40)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Arno to include wherein the .
	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arno US 2014/0070787 in view of Ying et al. US 2019/0294187 and further in view of Brown US 5959441.
	Regarding Claim 8, Arno teaches (Figures 8-17) a converter.
	Arno does not teach further comprising: a digital-to-analog converter configured to generate the reference voltage.
	Brown teaches (Figure 1) further comprising: a digital-to-analog converter  (110) configured to generate the reference voltage. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Arno to include further comprising: a digital-to-analog converter configured to generate the reference voltage, as taught by brown, to enable the use of different levels of reference value.


Allowable Subject Matter
Claims 10-18 are allowed.
Claims 3 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 10; prior art of record fails to disclose either by itself or in combination:  “…generating a first ramp signal responsive to a first edge of a clock signal; generating a second ramp signal responsive to a second edge of the clock signal; in a master switching stage including a first flying capacitor, charging an input terminal for the output filter to twice an input voltage over a master magnetizing period that begins responsive to the first edge of a clock signal and ends responsive to the second ramp signal exceeding the error signal; and in a slave switching stage including a second flying capacitor, charging the input terminal to the input voltage during a first sub-level cycle extending from a termination of the master magnetizing period to a subsequent first edge of the clock signal.”
Claim 16; prior art of record fails to disclose either by itself or in combination:  “…a master switching stage having four master switches and a first flying capacitor; a slave switching stage having four slave switches and a second flying capacitor; a cascade switch coupled between the master switching stage and the slave switching stage; and a pulse width modulation (PWM) controller configured to configure the master switching stage into a master magnetizing switching state in which the input terminal is charged to three times an input voltage during a master magnetizing period extending from a reset of a first ramp signal until a second ramp signal exceeds the error signal, and wherein the PWM controller is further configured to configure the slave switching stage into a slave de-magnetizing switching state in which the input terminal is charged to two times the input voltage during a slave magnetizing period extending from .”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive.  
	 Applicant argued that “Arno is plainly applicable as Arno’s capacitors sit between the battery and ground. There is never a mode in Arno akin to the slave or master magnetizing switching state in which a flying capacitor is coupled between an input voltage source and an input terminal to an output filter. Ying adds nothing further. Although Ying at least discloses flying capacitors there is no analog of the slave and master magnetizing switching states in Ying. Accordingly, claim 1 and its dependent claims 2-9 are allowable over the combination of Arno and Ying.”. However, the examiner is entitled to the broadest reasonable interpretation. In this case, the claims read coupled not directly coupled or electrically coupled. Also, Figure 12b of Arno shows the claim limitations. Therefore, the claim limitations are met by the prior art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838